21-551-cv
M.A. v. Rockland County Department of Health



                                                In the
                  United States Court of Appeals
                                For the Second Circuit


                                        August Term, 2021

                                               No. 21-551

  M.A., on behalf of his minor children, H.R. & M., M.C., on behalf of her minor
  child, R.J., W.D., on behalf of his minor children, A. & J., N.D., on behalf of her
minor children, L.M. & P., E.E., J., on behalf of their minor children, A. & S., J.J., on
behalf of her minor child R., L.V.G., on behalf of his four minor children, P.J., on
 behalf of his minor child A., D. on behalf of their minor children, S. & O., R.J. on
behalf of their minor children S. & O., K.K., on behalf of her minor children M. &
  G., L.K. on behalf of his minor child L., M.K., on behalf of his minor child, A.,
 V.L., on behalf of their two minor children, V.M., on behalf of their minor child,
I., A.M., on behalf of their minor child, I., T. on behalf of their minor children Y.,
 N. & S., M.M., on behalf of their minor children Y., N. & S., K.M.M., on behalf of
their minor children, S., K. & L., W.M., on behalf of their minor children, S., K. &
 L., K.M., on behalf of their minor children, R. & A., J.O., on behalf of her minor
  child, T., M.P., on behalf of his minor children, TR. & TE., L.P., on behalf of her
minor child, M., M.R., on behalf of her minor children, R. & E., J.R., T.T., on behalf
      of his minor child, M., Y.T., on behalf of her minor child, Y., J.E., M.O.,

                                                                   Plaintiffs-Appellants,

                                                   v.

 ROCKLAND COUNTY DEPARTMENT OF HEALTH, DR. PATRICIA SCHNABEL RUPPERT,
    in her official capacity as Commissioner and in her individual capacity,

                                                   1
    ROCKLAND COUNTY, ED DAY, in his official capacity as County Executive and in
                          his individual capacity, 1

                                                              Defendants-Appellees.




                     Appeal from the United States District Court
                       for the Southern District of New York
                                   No. 19-cv-2066

                  (Argued: June 14, 2022; Decided: November 9, 2022)

        Before:      POOLER, PARK, and LEE, Circuit Judges.

      Plaintiffs-Appellants, who are the parents of minor children enrolled in the
Green Meadow Waldorf School or the Otto Specht School and are residents of
Rockland County, New York, bring this action against the Rockland County
Department of Health and several Rockland County officials asserting various
claims, including a violation of the Free Exercise Clause of the First Amendment,
based on orders which excluded children who were not vaccinated against
measles from attending school and an emergency declaration which barred
unvaccinated children, other than those with medical exemptions, from places of
public assembly.

      Defendants subsequently moved for summary judgment, and the district
court granted their motion in full. We disagree with the district court’s dismissal
of Plaintiffs’ Free Exercise claim because this claim raises numerous factual
disputes—including whether there is evidence of religious animus, to whom the
emergency declaration applied, and what the County’s purpose was in enacting
the declaration—that prevent Defendants from prevailing on summary judgment.




1The Clerk of the Court is respectfully directed to amend the official caption to
conform to the above.
                                         2
      For the reasons explained below, we VACATE in part as to the grant of
summary judgment on the Free Exercise claim, REVERSE the district court’s
dismissal of Plaintiffs’ claims, and REMAND for trial on the Free Exercise claim
and for consideration of whether partial summary judgment for the Defendants is
warranted on the remaining claims.

      Judge Park concurs in a separate opinion.



                                            MICHAEL H. SUSSMAN, Sussman &
                                            Associates, Goshen, New York, for
                                            Plaintiffs-Appellants.



                                            LARRAINE FEIDEN, Principal Assistant
                                            County Attorney (Patrick John
                                            Fischer, Principal Assistant County
                                            Attorney, on the brief), for Thomas E.
                                            Humbach, County Attorney, County
                                            of Rockland Department of Law,
                                            New City, New York, for Defendants-
                                            Appellees.




EUNICE C. LEE, Circuit Judge:

      Plaintiffs-Appellants, who are the parents of minor children enrolled in the

Green Meadow Waldorf School or the Otto Specht School and are residents of

Rockland County, New York, bring this action against the Rockland County

Department of Health and several Rockland County officials asserting various

claims, including a violation of the Free Exercise Clause of the First Amendment,
                                        3
based on orders which excluded children who were not vaccinated against

measles from attending school and an emergency declaration which barred

unvaccinated children, other than those with medical exemptions, from places of

public assembly.

      Defendants subsequently moved for summary judgment, and the district

court granted their motion in full. We disagree with the district court’s dismissal

of Plaintiffs’ Free Exercise claim because this claim raises numerous factual

disputes—including whether there is evidence of religious animus, to whom the

emergency declaration applied, and what the County’s purpose was in enacting

the declaration—that prevent Defendants from prevailing on summary judgment.

      For the reasons explained below, we VACATE in part as to the grant of

summary judgment on the Free Exercise claim, REVERSE the district court’s

dismissal of Plaintiffs’ claims, and REMAND for trial on the Free Exercise claim

and for consideration of whether partial summary judgment for the Defendants is

warranted on the remaining claims.

                                BACKGROUND

      Beginning in October 2018, Rockland County experienced a measles

outbreak—the largest outbreak in New York since measles was declared


                                        4
eradicated in 2000. The Rockland County Department of Health (“RC DOH”),

including Defendant-Appellee Patricia Schnabel Ruppert, the Commissioner of

Health of the Rockland County Health District, coordinated with the New York

State Department of Health (“NY DOH”) to identify cases and implement contact

tracing methods. Isolation at home was recommended for those who had been

exposed and lacked immunity. However, cases began to spread.

       That same month, RC DOH began to issue temporary orders of exclusion to

schools with one or more measles case, requiring that unvaccinated and partially

vaccinated children stay home. After cases continued to rise, NY DOH and RC

DOH broadened their school exclusion orders on November 1, 2018, to reach

schools without infected students, but with low vaccination rates, if those schools

were in close geographic proximity to the areas with the highest concentration of

confirmed cases.    The NY DOH identified two zip codes with the highest

concentrations of confirmed cases, which cover approximately eleven square miles

and primarily contain Hasidic Jewish communities. At first, a low vaccination rate

was considered under 70%, but since less restrictive means did not quell the

outbreak, Ruppert upped the low vaccination rate designation to 80% and then

95%.


                                        5
        On December 3, 2018, RC DOH ordered the Green Meadow Waldorf School

and its sister school, the Otto Specht School (collectively, “GMWS”), to exclude all

non-vaccinated students for twenty-one days because it was in one of the

identified zip codes and its vaccination rate was only about one-third of students

(“First Exclusion Order”).    Prior to the start of the measles outbreak, all of

Plaintiffs’ children had previously received religious exemptions to vaccination,

including for measles, from GMWS. 2 However, the First Exclusion Order and the

subsequent exclusion orders provided no religious or medical exemptions. By

December 21, 2018, 105 cases had been reported in Rockland County, up from

forty-five in late October, 3 and RC DOH issued another order informing GMWS

that if it reached the threshold of 95% vaccinated, then RC DOH would lift the

current exclusion order (“Second Exclusion Order”). RC DOH sent additional

exclusion orders to other schools with vaccination rates under 95% on January 3,

2019.




2Approximately forty-four percent of GMWS’s elementary school population
had religious exemptions to vaccination. However, GMWS is not a religious-
based school.

3New York State Measles Watch, N.Y. ST. DEP’T HEALTH,
https://nyshc.health.ny.gov/web/nyapd/measles-watch.
                                        6
      On January 30, 2019, RC DOH found that GMWS high school had achieved

a 95% vaccination rate for students under eighteen and lifted the high school’s

exclusion order. However, on February 7, 2019, GMWS was informed that as long

as any active case of measles existed in Rockland County, the exclusion orders on

the lower school would not be lifted until the school achieved a 95% vaccination

rate or forty-two days passed without any new cases (“Third Exclusion Order”).

These Exclusion Orders formed the basis for Plaintiffs’ initial complaint in this

action, which was filed in federal court on March 6, 2019, and alleged various

claims against RC DOH and Defendant Ruppert.

      In March 2019, NY DOH reported that Rockland County had seen a total of

152 measles cases since the outbreak began in October, which included a rise in

cases from the 116 cases that had been reported in January. On March 26, 2019,

Defendant-Appellee Ed Day, Rockland County Executive, issued a Local State of

Emergency Declaration (the “Emergency Declaration” or the “Declaration”),

barring unvaccinated children under the age of eighteen, except for those with a

medical exemption or documented serological immunity, from places of public

assembly, including schools. The Declaration provided that:

      From 12:01 a.m. March 27, 2019 to 11:59 p.m. on April 25, 2019, no
      parent or guardian of a minor or infant under the age of 18, shall
                                       7
      cause, allow, permit, or suffer a minor or infant under their
      supervision, to enter any place of public assembly in Rockland
      County, if that minor or infant is not vaccinated against measles for
      any reason other than being serologically immune to measles as
      documented by a physician, or prevented from receiving a measles
      vaccination for a medical reason documented by a physician, or
      because the infant is under the age of 6 months.

Joint App’x at JA-1648.     At his deposition, Day testified that he issued the

Declaration after Ruppert expressed concern regarding a possible rise in measles

during the upcoming holiday season of Easter and Passover. Ruppert, however,

testified that she “had no direct role” in the development of the Declaration. Joint

App’x at JA-356.

      On April 3, 2019, in an Article 78 proceeding before the Supreme Court,

County of Rockland, and while the federal lawsuit was still pending, Plaintiffs

sought a preliminary injunction ordering Rockland County to rescind the

Emergency Declaration and Third Exclusion Order. See Order to Show Cause,

W.D. v. Cnty. of Rockland, No. 31783/2019 (Sup. Ct. Rockland Cnty. Apr. 3, 2019),

ECF No. 2. The court granted the motion on April 5, 2019. W.D. v. Cnty. of

Rockland, 101 N.Y.S.3d 820, 824 (Sup. Ct. 2019). On April 19, 2019, the Second

Department denied Rockland County’s motion for leave to appeal and to stay

enforcement of the Supreme Court’s ruling. Decision & Order on Motion, W.D. v.


                                         8
Cnty. of Rockland, No. 2019-03666 (N.Y. App. Div. 2d Dep’t Apr. 19, 2019), ECF No.

45.

      Later in April, Day and Ruppert lobbied New York legislators to repeal New

York State’s statutory religious exemption to the vaccine requirement for school

children, which requires vaccination against measles. In support of the repeal,

Day stated: “There’s no such thing as a religious exception. The bottom line here

is that in addition to the fear factor, we have, we have babies in ICU’s. We’ve had

a baby born with measles. When are we going to wake up and say, ‘you know

something, let’s do the right thing here . . . .’” Joint App’x at JA-1724, JA-2195. Day

also characterized “anti-vaxxers” as “loud, very vocal, also very ignorant.” Joint

App’x at JA-2186. The New York legislature passed a bill repealing all religious

exemptions for vaccination on June 13, 2019. S. 2994A, 2019-2020 S., Reg. Sess.

(N.Y. 2019). On September 25, 2019, Rockland County declared an end to the

resurgence.

      In their amended complaint in federal court, which added Day and the

County as Defendants, as well as claims based on the Emergency Declaration,

Plaintiffs alleged a violation of procedural due process, violation of the First

Amendment Free Exercise Clause, violation of the Fourteenth Amendment Equal


                                          9
Protection Clause, and violation of the right to publicly assemble under the First

Amendment.      Plaintiffs claimed that the Exclusion Orders and Emergency

Declaration impermissibly targeted them based on their sincerely held religious

beliefs. Following discovery, Defendants moved for summary judgment on all

claims.

      The district court granted Defendants’ motion in full. W.D. v. Rockland

Cnty., 521 F. Supp. 3d 358, 371 (S.D.N.Y. 2021). As relevant to Plaintiffs’ Free

Exercise claim, the district court found that the Emergency Declaration prohibiting

unvaccinated children, except those with a medical exemption, from assembly in

certain public places was “subject to rational basis review because it [was] both

facially neutral and generally applicable.” Id. at 397. As to neutrality, the district

court observed that the Declaration applied to all “children between six months

and eighteen years old who were unvaccinated ‘for any reason,’ except those with

documented medical reasons preventing vaccination or those deemed

serologically immune.” Id. at 398. Moreover, the Declaration applied equally to all

types of gatherings and did not distinguish between religious and non-religious

children.   Id. at 398–400.   The district court found no disputed facts as to

discriminatory intent, despite Day’s comments regarding “anti-vaxxers,” because


                                         10
those comments “d[id] not raise a triable issue of fact as to discriminatory intent

because none of Day’s statements are derogatory, nor do they indicate ‘active

hostility’ towards religion.” Id. at 400–01 (citation omitted).

      The district court concluded that the Declaration was generally applicable

because it “impose[d] identical burdens on religious and non-religious conduct”

and observed that the Declaration applied to children other than those with

religious affiliations, including those who were homeschooled or were not

vaccinated for non-religious reasons. Id. at 402–03. Plaintiffs argued that because

the Declaration provided only a medical exemption, it was underinclusive, and

likely targeting religion, given that children who are unvaccinated for medical

reasons are “just as likely” as children unvaccinated for religious reasons “to

become infected and spread the virus” if permitted to gather in public places. Id.

at 403. Rejecting Plaintiffs’ argument, the court explained that “the medical

exemption was created to control the measles outbreak by encouraging

vaccination” of all those who could be vaccinated, “while protecting those who

could not be inoculated for medical reasons.” Id.

      Applying rational basis review, the district court found that the Emergency

Declaration was rationally related to Defendants’ interest in controlling measles.


                                         11
Id. at 406–07. Next, in the alternative, the district court evaluated the Declaration

under strict scrutiny, finding that the interest in quelling the measles outbreak was

compelling and that the Declaration was narrowly tailored in light of “Defendants’

previous unsuccessful efforts, the medical data and their limited resources in

March 2019.” Id. at 407–08. Finally, the district court found that Plaintiffs’

procedural due process claim, Equal Protection Clause claim, and freedom of

assembly claim all failed. Id. at 381–96, 409–14. This appeal, which challenges the

Exclusion Orders and Declaration, followed.

      “We review a district court’s grant of summary judgment de novo,

construing the evidence in the light most favorable to the party opposing summary

judgment and drawing all reasonable inferences in her favor.” Guan v. City of N.Y.,

37 F.4th 797, 804 (2d Cir. 2022). Summary judgment is appropriate where “the

movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

      For the reasons explained below, we VACATE the district court’s grant of

summary judgment for Defendants as to the Free Exercise claim, REVERSE the

district court’s dismissal of Plaintiffs’ claims, and REMAND for trial on the Free




                                         12
Exercise claim and consideration of whether partial summary judgment is

warranted on the remaining claims.

                                      DISCUSSION

      Because there are factual issues relevant to whether the Emergency

Declaration was neutral and generally applicable, the district court erred in

granting summary judgment in favor of Defendants on Plaintiffs’ claim that the

Emergency Declaration violated their rights under the Free Exercise Clause. While

a reasonable juror could conclude that Day’s statements evinced religious animus,

rendering the Declaration not neutral, a reasonable juror could also conclude the

opposite. Similarly, there are disputes of fact regarding whether the Declaration,

in practice, primarily affected children of religious objectors or whether there was

a sizable population of children who were unvaccinated for a variety of non-

medical and non-religious reasons. There are also disputes as to whether the

County’s purpose in issuing the Declaration was to stop the spread of measles or

to encourage vaccination. Given these fact-intensive issues, the district court’s

grant of summary judgment on Plaintiffs’ Free Exercise Claim was erroneous. 4



4On appeal, Plaintiffs challenge the district court’s decision in its entirety. Because
we find that the district court’s dismissal of Plaintiffs’ Free Exercise claim was

                                          13
      The Free Exercise Clause protects “the ability of those who hold religious

beliefs of all kinds to live out their faiths in daily life through ‘the performance of

(or abstention from) physical acts.’” Kennedy v. Bremerton Sch. Dist., 142 S. Ct. 2407,

2421 (2022) (quoting Emp. Div., Dep’t of Hum. Res. of Or. v. Smith, 494 U.S. 872, 877

(1990)). However, “the right of free exercise does not relieve an individual of the

obligation to comply with a valid and neutral law of general applicability on the

ground that the law proscribes (or prescribes) conduct that his religion prescribes

(or proscribes).” Smith, 494 U.S. at 879 (citation and internal quotation marks

omitted). Where a law is both neutral and generally applicable, rational basis

review applies. See Kane v. de Blasio, 19 F.4th 152, 166 (2d Cir. 2021). On the other

hand, where a law is not neutral or generally applicable, “this Court will find a

First Amendment violation unless the government can satisfy ‘strict scrutiny’ by

demonstrating its course was justified by a compelling state interest and was

narrowly tailored in pursuit of that interest.” Kennedy, 142 S. Ct. at 2422 (quoting

Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 546 (1993)). We

address neutrality and general applicability in turn.



erroneous, we reverse as to that claim, vacate the district court’s grant of summary
judgment as a whole, and remand for consideration of whether partial summary
judgment is justified on the remaining claims.
                                         14
      I.     Neutrality

      “[I]f the object of a law is to infringe upon or restrict practices because of

their religious motivation, the law is not neutral.” Lukumi, 508 U.S. at 533. “To

determine the object of a law, we must begin with its text, for the minimum

requirement of neutrality is that a law not discriminate on its face.” Id. We find

that the Declaration is facially neutral in that it applies to all unvaccinated

children, but for two limited exceptions, in prohibiting them from entering a place

of public assembly. See We The Patriots USA, Inc. v. Hochul, 17 F.4th 266, 281 (2d

Cir. 2021) (finding a rule facially neutral because it applied to “all

‘personnel,’ . . . aside from those who qualify for the narrowly framed medical

exemption”).    However, “[o]fficial action that targets religious conduct for

distinctive treatment cannot be shielded by mere compliance with the requirement

of facial neutrality.” Lukumi, 508 U.S. at 534.

      We therefore consider whether the Declaration “had as [its] object the

suppression of religion” by assessing factors including, “the historical background

of the decision under challenge, the specific series of events leading to the

enactment or official policy in question, and the legislative or administrative

history, including contemporaneous statements made by members of the


                                         15
decisionmaking body.” Id. at 540; see also Masterpiece Cakeshop, Ltd. v. Colo. C.R.

Comm’n, 138 S. Ct. 1719, 1731 (2018) (quoting Lukumi, 508 U.S. at 540).

“Government fails to act neutrally when it proceeds in a manner intolerant of

religious beliefs or restricts practices because of their religious nature.” Fulton v.

City of Phila., 141 S. Ct. 1868, 1877 (2021).

      Plaintiffs argue that the object of the Declaration was to burden the exercise

of their religious beliefs because Day and Ruppert acted with discriminatory

intent, evinced by Day’s statements made between April and June 2019.

Defendants respond that the statements do not illustrate discriminatory intent

because they were made several weeks after the Declaration was rescinded and in

a different context.

      Given the fact-intensive nature of this inquiry, Defendants have not met the

high bar required to prevail at the summary-judgment stage. Contrary to the

district court’s holding, we conclude that a reasonable juror could find that

Defendants acted with religious animus. Notably, Day testified that he issued the

Declaration after Ruppert expressed concern over a rise in measles cases during

the Easter and Passover holidays. Moreover, in connection with his lobbying for

the repeal of a religious exemption to vaccination, Day commented that “[t]here’s


                                            16
no such thing as a religious exception” and characterized “anti-vaxxers” as “very

ignorant.” Joint App’x at JA-1724. 5 Based on these facts, a reasonable juror could

find the Declaration was designed “to target religious objectors to the vaccine

requirement because of their religious beliefs.” We The Patriots, 17 F.4th at 284. As

the Supreme Court has recognized, the government “cannot act in a manner that

passes judgment upon or presupposes the illegitimacy of religious beliefs and

practices.” Masterpiece Cakeshop, 138 S. Ct. at 1731.

      Assessing the relevance of statements by public officials to the question of

religious animus is often context specific. In We The Patriots, this Court held that

statements made by Governor Kathy Hochul at a press conference, including that

her “‘personal opinion’ [was] that no religious exemption is required” and “that

she was ‘not aware of’ any ‘sanctioned religious exemption from any organized

religion,’” did not evince religious animosity in connection with a vaccine

requirement for healthcare workers that did not provide a religious exemption. 17

F.4th at 283–84. Unlike here, however, Governor Hochul did not actually issue the

vaccination rule, see id. at 274 (the rule “was issued by the State’s Public Health




5At oral argument, Defendants’ counsel reiterated Day’s sentiments, referring to
Plaintiffs’ “so-called religious beliefs.” Arg. 22:21–25.
                                           17
and Health Planning Council, a group of 25 healthcare professionals, including the

Commissioner of Health”), and her statements merely appeared to express “the

State’s litigation position” and “the fact . . . that many religious leaders have stated

that vaccination is consistent with their faiths,” id. at 283-84. Ultimately, given that

it was Day himself who issued the Declaration and indicated that the religious

holidays were a factor in doing so, and that Day later made derogatory comments

about “anti-vaxxers,” which may include religious objectors, the evidence could

support a finding of discriminatory intent.

      On the other hand, a juror could find that there is no evidence of religious

animus.    Although Day stated that he issued the Declaration after Ruppert

expressed concern regarding measles cases during the religious holidays, a juror

could also credit Ruppert’s testimony that she had no direct role in developing the

Declaration. Additionally, Day’s remaining statements postdated the Declaration

and were made in connection with repealing the religious exemption, not issuing

the Declaration.     Cf. Masterpiece Cakeshop, 138 S. Ct. at 1729–30 (finding

contemporaneous statements were evidence of religious animus). A reasonable

juror could conclude that while Day’s statements were “insensitive,” see W.D., 521

F. Supp. 3d at 401, he was merely expressing a concern for the community’s health,


                                          18
not a hostility towards religion. At bottom, this presents the sort of close factual

question that should be left to the jury. The district court erred in holding

otherwise.

      II.     General Applicability

      The general applicability requirement prohibits the government from “in a

selective manner impos[ing] burdens only on conduct motivated by religious

belief.”    Lukumi, 508 U.S. at 543.   “A law . . . lacks general applicability if it

prohibits religious conduct while permitting secular conduct that undermines the

government’s asserted interests in a similar way.” Fulton, 141 S. Ct. at 1877; see

Cent. Rabbinical Cong. of the U.S. & Can. v. N.Y.C. Dep’t of Health & Mental Hygiene,

763 F.3d 183, 197 (2d Cir. 2014) (“A law is therefore not generally applicable if it is

substantially underinclusive such that it regulates religious conduct while failing

to regulate secular conduct that is at least as harmful to the legitimate government

interests purportedly justifying it.”). “[W]hether two activities are comparable for

purposes of the Free Exercise Clause must be judged against the asserted

government interest that justifies the regulation at issue,” and “[c]omparability is

concerned with the risks various activities pose.” We The Patriots, 17 F.4th at 285

(quoting Tandon v. Newsom, 141 S. Ct. 1294, 1296 (2021)).


                                          19
      Plaintiffs argue that the Declaration is not generally applicable because the

medical exemption permits those who are unvaccinated for non-religious reasons

to assemble in public places. Plaintiffs characterize unvaccinated children who are

subject to the Declaration as falling into two groups—children with medical

exemptions and the children of religious objectors—with only the latter being

prohibited from public gatherings.       Defendants counter that the Declaration

applied to multiple categories of non-religious, unvaccinated children, affecting

them to the same extent as Plaintiffs’ children.

      Given the underdeveloped record, Defendants have failed to meet the

burden needed to prevail without trial on this issue. In finding the Declaration

generally applicable, the district court accepted the assertion that the Declaration

prohibited children other than those of religious objectors from public assembly.

See W.D., 521 F. Supp. 3d at 402. However, based on the record before us, we

cannot determine whether the Declaration affected only the two groups identified

by Plaintiffs or affected the other groups posited by the district court, such as

homeschooled students or those who objected to vaccination on philosophical




                                         20
grounds. 6 Much like the question of religious animus, the question of who was

actually affected by the Declaration should be put before the factfinder.

      Additionally, there is a dispute regarding what governmental interest the

Declaration was intended to serve, which is relevant to the question of whether

the Declaration was “substantially underinclusive,” and therefore, not generally

applicable. See We The Patriots, 17 F.4th at 284–85. Rockland County’s interest in

issuing the Declaration could be to stop the transmission of measles, which might

lead a factfinder to question why there was a medical exemption, where, as

Plaintiffs point out, medically exempt children “are every bit as likely to carry

undetected measles [as] a child with a religious exemption and are much more

vulnerable to the spread of the disease and serious health effects if they contract

it.” Appellants’ Br. at 56.

      On the other hand, as advocated by Defendants, the purpose of the

Declaration could be to encourage vaccination. If this is the purpose, then the

Declaration could be viewed as a reasonable method for doing so. The language

of the Declaration itself, however, does little to resolve this issue, stating both that



6The district court’s citations to bolster this fact—which are to Defendants’
memoranda of law, see W.D., 521 F. Supp. 3d at 402—provide little factual
support.
                                           21
“[i]t has been found that a meaningful portion of the County’s residents are not

vaccinated against the measles, which permits the outbreak to continue,” and that

the Declaration must be issued to “protect the infants, infirm, and ill of this County

who are unable to be vaccinated against the measles or who are

immunocompromised.” Joint App’x at JA-1647. This is another fact-intensive

question that should be explored at trial through the examination of evidence that

supports or undermines the two suggested purposes, including whether there is

any evidence to suggest that the County’s stated purpose is pretextual. See We The

Patriots, 17 F.4th at 285.

       In sum, because factual questions about the Emergency Declaration pervade

the issues of neutrality and general applicability, the question of what level of

scrutiny applies cannot be resolved on summary judgment, and Defendants fail to

meet the high burden required to prevail at this stage. Therefore, the district

court’s grant of summary judgment for Defendants on Plaintiffs’ Free Exercise

claim was in error.

                                     CONCLUSION

       For the reasons set forth above, we VACATE in part as to the grant of

summary judgment on the Free Exercise claim, REVERSE the district court’s


                                         22
dismissal of Plaintiffs’ claims, and REMAND for trial on the Free Exercise claim

and for consideration of whether partial summary judgment for the Defendants is

warranted on the remaining claims.




                                      23
21-551-cv
M.A. v. Rockland Cnty. Dep’t of Health

PARK, Circuit Judge, concurring:

       In the spring of 2019, Rockland County quarantined children
who were unvaccinated for measles for religious reasons—
prohibiting them from entering any public place—but not children
who were unvaccinated with medical exemptions. County officials
did not even try to hide their reasons for engaging in this “religious
gerrymander[ing],” which served to isolate, target, and burden
Plaintiffs’ religious practices. 1       Church of the Lukumi Babalu Aye, Inc.
v. City of Hialeah, 508 U.S. 520, 534 (1993) (citation omitted). To them,
Plaintiffs were “anti-vaxxers” who were “loud, very vocal, [and] also
very ignorant.” Special App’x at SA-12. “There’s no such thing as
a religious exemption,” they said, and Plaintiffs—all of whom
received valid exemptions from the State of New York—held beliefs
that “were debunked years ago.”                Id. at SA-13.    The officials’
justification for the mass quarantine was based on their concerns
about the spread of measles during the “Easter and Passover

       1  At first, the County’s temporary orders of exclusion—which
included neither medical nor religious exemptions—targeted only schools
that actually had measles cases. But the First Exclusion Order relied on
supposed “mapping technology” to select schools that had no connection
to the outbreak other than proximity and vaccination rates below 70%.
Special App’x at SA-7. These criteria necessarily targeted nearby schools
with high numbers of religious objectors, especially in the Hasidic
community. Cf. Agudath Isr. of Am. v. Cuomo, 983 F.3d 620, 624 (2d Cir.
2020) (Governor segmenting population into “zones” with varying
religious constituencies). And once vaccination rates increased in those
schools, officials simply moved the goalposts, requiring higher percentage
thresholds. After this sort of targeting was no longer possible (because the
County imposed a broad-based, County-wide order via the Emergency
Declaration), the County included a medical exemption, while students
with religious objections were still subject to the mandate.
holidays.” Id. at SA-12. Even at oral argument before this Court,
Defendants’ counsel questioned Plaintiffs’ “so-called religious
beliefs.” Oral Arg. Tr. at 22:10.

      I agree with the majority that the district court erred by
granting summary judgment for Defendants and by dismissing
Plaintiffs’ claims. Plaintiffs did not move for summary judgment, so
we are not presented today with the question whether they would
have prevailed if they had done so.       The majority refrains from
applying Employment Division v. Smith, 494 U.S. 872 (1990), finding
close factual issues to be resolved at trial.     But in my view, a
straightforward application of Smith to facts not in dispute shows that
the Emergency Declaration was neither neutral nor generally
applicable.

      The Emergency Declaration was not neutral because its
“object” was to burden Plaintiffs’ choices “at least in part because of
their religious character.” Kennedy v. Bremerton Sch. Dist., 142 S. Ct.
2407, 2422 (2022) (citation omitted).    A review of the “historical
background,” “contemporaneous statements made by members of
the decisionmaking body,” and the “specific series of events leading
to the enactment” of the Emergency Declaration reveals its
discriminatory object. Lukumi, 508 U.S. at 540. County Executive
Day publicly defended the Declaration as an effort to address the risk
of rising measles cases during religious holidays, and he made
numerous disparaging comments about religious objectors as part of
his effort to repeal the religious exemption from the statewide vaccine
mandate. See Maj. Op. at 16–17.

      Moreover, the Emergency Declaration was not generally
applicable because, by allowing a medical exemption, it “prohibit[ed]

                                    2
religious     conduct   while    permitting    secular    conduct    that
undermine[d] the government’s asserted interests in a similar way.”
Fulton v. City of Phila., 141 S. Ct. 1868, 1877 (2021); see also Tandon v.
Newsom, 141 S. Ct. 1294, 1296 (2021) (“Comparability is concerned
with the risks various activities pose, not the reasons” for them.).
The County even conceded at oral argument that children who were
medically exempted from the mandate were given free rein
throughout the County, even though they posed identical risks to the
public as children seeking a religious exemption.

      The Emergency Declaration was neither neutral nor generally
applicable and should thus be subject to strict scrutiny under Smith.
The district court erred by applying rational-basis review in the first
instance. See Lukumi, 508 U.S. at 546.

      Although the district court applied strict scrutiny in the
alternative, it improperly deferred to the “Defendants’ authority as
elected representatives to use their best judgment.” Special App’x at
SA-62.      Courts “may not defer” to the executive on constitutional
questions “simply because he is addressing a matter involving science
or public health.” Agudath Isr. of Am. v. Cuomo, 983 F.3d 620, 635 (2d
Cir. 2020); see Lukumi, 508 U.S. at 546 (noting that strict scrutiny
should not be “watered . . . down but really means what it says”
(cleaned up)).

      The majority opinion does not address whether the record
already supports a conclusion that the Emergency Declaration fails
strict scrutiny and Plaintiffs would thus be entitled to summary
judgment. On that understanding, I join the majority in vacating the
grant of summary judgment for Defendants and remanding for trial
on Plaintiffs’ free-exercise claim.

                                      3
       I note two additional points. First, during the events at issue
in this case, New York amended its school-vaccination requirements
to eliminate the state’s religious exemption altogether—while still
allowing medically exempt students to enter school classrooms. See
2019 N.Y. Laws ch. 35, § 1 (repealing N.Y. Pub. Health Law § 2164(9)).
Indeed, Defendants made their derogatory comments about
Plaintiffs’ religious beliefs while lobbying New York state legislators
to repeal the religious exemption (after enforcement of the Emergency
Declaration had been enjoined 2 ).          New York’s school-vaccination
laws are now an extreme outlier. 3 We have not yet had occasion to
review the constitutionality of New York’s new regime. 4

       Second, this case highlights the difficulty of applying Smith.
General applicability turns on whether an exception “undermines the
purposes of the law” at issue or “undermines the government’s
asserted interests in a similar way” that a requested religious
exemption would. Blackhawk v. Pennsylvania, 381 F.3d 202, 209 (3d


       2   See W.D. v. Cnty. of Rockland, 101 N.Y.S.3d 820 (Sup. Ct. 2019).
       3  See States with Religious and Philosophical Exemptions from School
Immunization Requirements, Nat’l Conf. St. Legislatures (May 25, 2022),
https://www.ncsl.org/research/health/school-immunization-exemption-
state-laws.aspx (listing only six states with neither religious nor personal-
belief exemptions, three of which repealed such exceptions within the last
few years).
        4 In accordance with Smith, we said that “New York could

constitutionally require that all children be vaccinated in order to attend
public school” and that the state “goes beyond what the Constitution
requires by allowing an exemption for parents with genuine and sincere
religious beliefs.” Phillips v. City of N.Y., 775 F.3d 538, 543 (2d Cir. 2015).
But we have never said that allowing some unvaccinated students (i.e., those
with medical exemptions) to mingle with their peers in schools, while
excluding religious objectors, would be constitutional.

                                        4
Cir. 2004) (Alito, J.); Fulton, 141 S. Ct. at 1877.    But laws can have
various purposes and advance various interests.           The Emergency
Declaration, for example, could be viewed as an effort aimed
narrowly at preventing the spread of measles, broadly at promoting
public health, or something in between at both stopping the spread
and “encouraging vaccination of all those for whom it was medically
possible.”   Special App’x at SA-52.        The more narrowly a law’s
purpose is construed, the more difficult it is for an exception to
undercut it—at a granular enough level, the purpose of any law is
simply to “appl[y] to everything it applies to.” Douglas Laycock &
Steven T. Collis, Generally Applicable Law and the Free Exercise of
Religion, 95 Neb. L. Rev. 1, 16 (2016). Conversely, a law’s purpose
could be framed broadly—for example, “to promote public health”—
so that an exception would rarely undermine it. See Does 1–3 v. Mills,
142 S. Ct. 17, 20 (2021) (Gorsuch, J., dissenting from denial of
application for injunctive relief) (“[A]n error this Court has long
warned against [is] restating the State’s interests . . . at an artificially
high level of generality.”).

      In short, the general-applicability test embraces a purposivist
approach that is vulnerable to manipulation and arbitrariness. And
although the inquiry is highly malleable, the consequences are
entirely inflexible: Pass the test and the law faces only rational-basis
review; fail, and it is subject to strict scrutiny. See Fulton, 141 S. Ct.
at 1876. At least with ordinary analysis under the tiers of scrutiny,
constitutional burdens can be weighed against the government’s
interests as a whole. But with Smith, the inquiry is all-or-nothing—
an exception either undermines a law’s particular, overriding
“purpose,” or it does not. See id.



                                     5
       Unlike recent cases arising from governmental responses to the
COVID-19 pandemic, this appeal comes to us free from the exigencies
of emergency motion practice and with the benefit of a summary-
judgment record. The majority’s careful opinion rightly holds based
on the record below that the district court’s grant of summary
judgment for Defendants was in error. But courts will continue to
struggle in cases raising similar issues in emergency proceedings
when timeframes are short, records are undeveloped, and the science
is uncertain. Until Smith is overruled, its ill-defined test means that
free-exercise rights risk being perennially trumped by “the next
crisis.”   Dr. A v. Hochul, 142 S. Ct. 2569, 2571 (2022) (Thomas, J.,
dissenting from denial of certiorari). For today at least, our Court
has not fallen into that trap, and I join its opinion in full.




                                     6